Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 1 of 17 PagelD #: 575

EXHIBIT-1
 

Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20

Page 2 of 17 PagelD #: 576

 

 

 

 

Headquarters
Incident Report

Incident #: 16RIX1~763-OF

Page: 1
11/29/2019

 

 

Date/Time Reported: 04725972016 0630
Report Date/Time: 04/29/2016 1156
Occurred Between: 04/29/2016 0330-04/29/2016 1200
Status: Incident Open

Reporting Officer: Corporal SCOT BARUTI
Assisting Officer: Detective MARC AT,BOUM
Approving officer: Corporal SCOT BARUTI

Signature:

 

Signature:

 

 
 
    

Py HU ieee)

 

OFFENSE (S)

LOCATION TYPE: -Residence/Home/Apt. /Condo Zone: Lincoln Area
45 DOVER STREET

45 DOVER ST

FALL RIVER MA

1 FELONY ASSAULT/ DANG. WEAPON OR SUBSTANCE N Felony
11-5-2 11-5 2
OCCURRED: 04/29/2016 0400

    

VICTIM(S) TE

1 FERREIRA, RICHARD . M WwW 37

pos:

TNJURIES: Other Major Injury

ETHNICITY: Not of Hispanic Origin
RESIDENT STATUS: Resident

ICTIM CONNECTED TO OFFENSE NUMBER (8): 1

4 HARPER, GERRON A PARTICIPANT M B 21
DOB:

2 SILVA, ISABELA PARTICIPANT F W 39
ee |
p03:

EMPLOYER: MASSHEALTH

 

 

 

  

Vv . . .
# PERSON(S) PERSON TYPE SEX RACE AGE SSN PHONE

 

RISP0019
Cc :19-cv- -JJN
_ Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 3 of 17 PagelD #: 577

Headquarters Page: 2
Incident Report 11/29/2019

Incident #: 16RIX1-763-OF

PERSON (5S) PERSON TYPE

 

3 FLINT, CHARLES - OTHER mM oOW 45
PS
DOB:
4 JEFFERSON, CLIFTON T PARTICIPANT M WwW 23
Se
5 SANTIAGO, ABRAM WITNESS MW 27 Po |
|
pop: a
6 WATKINSON, MARK WITNESS MW 55 PF

   

  
  

  
 

  

     

VEHICLE (S) rau N] PUN Roy Oe ese COLOR2 REG

1 ‘suv 2005 MERZ  sU GRY " MA 2NK159

STATUS: Evidence (Not Nibrs Reportable) DATE: 04/29/2016
Property #: 16RIX1-1321-PR
. VIN: 40GAB57£15A543741
TOWED TO: Headquarters
311 DANIELSON PKE
SCITUATE RI 02857
TOWED BY: Knox's Towing TOWING CHARGES:

 
    
 
 

 

OTHER PROPERTIES Falvey osu a

 
  

1 BLUE FRUIT OF LOOM MENS UNDERWEAR L6RIX1-1239-PR Evidence (Not Nibrs Reportable)

QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016
OWNER: PERREIRA, RICHARD

2 UNLIMITED PATIENCE KHAKI SHORTS SIZE XL 16RIX1-1240-PR Evidence (Not Nibrs Reportable)

QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

OWNER: FERREIRA, RICHARD

3 TOUCH DNA SWAB HNDL 3RD FLR WEST STRWELL 16RIX1-1241-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE; 04/29/2016

 

 

RISP0020
Case 1:19-cv- - -
cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 4 of 17 PagelD #: 578

 

 

 

 

 

 

 

 

 

Headquarters Page: 3
Incident Report 11/29/2019

Incident #: 16RIX1-763-OF

 
  
 
  

  
 

PROPERTY # STATUS

 

ODOT Meee ace eS)

    

4 ‘TOUCH DNA SWAB 1st FLR HNDL 18ST FL WTHAL 16RIX1-1242-PR Evidence (Not Nibrs Reportable)

QUANTITY: 1 VALUE!
SERIAL #: NOT AVAIL
DATE: 04/29/2016

5 TCH DNA SWAB 1sT FL EXT OUT WEST STRWL 16RIX1-1243-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

6 TCH DNA swWB INT BAR 1ST FL OUT WEST STRW 16RIX1L-1244-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 ‘ VALUE: :
SERIAL #: NOT AVAIL -
DATE: 04/29/2016

7 TCH DNA SWB 3RD FL EAST STRWLL {6RIX1-1245-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #; NOT AVAIL .
DATE: 04/29/2016

8 GSR KIT FROM GERRON HARPER 7/15/94 16RIX1-1246-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

9 IPHONE CHARGER CORD L6RIX1-1247-PR \¥vidence (Not Nibrs Reportable)

QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

10 BLACK G-STAR RAW T-SHIRT 16RIK1-1248-PR Evidence. (Not Nibrs Reportable)
QUANTITY: 1 VALUE: ‘
SERIAL #: NOT AVATL
DATE: 04/29/2016

11 :BLUE LEVIS JEANS L6RIX1-1249-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 . VALUE: .
SERIAL #: NOT AVAIL
DATE: 04/29/2016

12 LEFT REPUBLICA SNEAKER 16RIX1-1250-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #:; NOT AVAIL
DATE: 04/29/2016

13 RIGHT REPUBLICA SNEAKER 16RIX1-1251-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: ,
SERIAL #: NOT AVAIL
DATE: 04/29/2016

14 CARTRIDGE CASING- HALLWAY PHL . L6RIX1-1252-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

 

 

RISP0021

 
Case 1:19-cv- -
e 1:19-cv-00200-JJM-PAS Document 41-1. Filed 04/14/20 Page 5 of 17 PagelD #: 579

Headquarters Page: 4
Incident Report , 11/29/2019

Incident #: 16RIX1-763-OF

  
 
  

    
 

PROPERTY #

 
 

epU Ew e easy eel

15 SUSPECTED TOOTH- HALLWAY P#2 16RIX1-1253-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

16 CARTRIDGE CASING ~ HALLWAY P#3 LERIX1-1254~PR Evidence (Not Nibrs Reportable)
QUANTITY: 1. VALUE:
SERIAL #: NOT AVAIL
DATE: 04/23/2016

17 SUSPECTED TOOTH ~ HALLWAY PH#4 16RIX1-1255~-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE? ° no
SERIAL #: NOT AVAIL
DATE: 04/29/2016

18 RED ELASTIC - HALLWAY P#5 : LE6ORIX1-1256—-PR | Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: :
SERIAL #: NOT AVAIL
DATE: 04/29/2016

19 RED/BROWN STAIN - HALLWAY PHE L6RIX1-1257-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016 |

20 BED SHEETS ~ HALLWAY P#7 . 16RIX1-1258-PR Evidence (Not Nibrs Reportable)
QUANTITY: 3 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

21 BLUE SHIRT IN DOOR - PHS. 16RIX1-1259-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1. : VALUE:
SERIAL #: NOT AVAIL :
DATE: 04/29/2016

22 RED/BROWN STAIN-LEFT EXT DOOR JAMB- PHS 16RIX1-1260-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

23 RED/BROWN STAIN EXT DOOR HANDLE- P#10 , 16RIX1-1261-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE?
SERIAL #: NOT AVAIL
DATE: 04/29/2016

24 RED/BROWN STAIN EXY DOOR - P#11 LERIX1-1262-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: .
SERIAL #: NOT AVAIL
DATE: 04/29/2016 ©

25 RED/BROWN STAIN RGHT EXT DOOR JAMB- PH12 16RIX1-1263-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

 

 

RISP0022

 
 

Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 6 of 17 PagelD #: 580

 

Headquarters
Incident Report

Incident #: 16RIX1-763-OF

# = OTHER PROPERTIES eo wee

26

27

28

29

30

31

32

33

34

35

36

RED/BROWN STAIN INTER DOOR HANDLE PHLI3 16RIX1-1264-PR.
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

RED/BROWN STAIN EAST WALL NEAR DOOR P#14 i16RIX1~1265-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

RED/BROWN STAIN CARPET NEAR DRWAY P#15 1L6RIX1-1266-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

CELL PHONE CORDS W CHARGER P#16 16RIX1-1267-PR
QUANTITY: 3 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

SUSPECTED TEETH INTERIOR ROOM- P#17 16RIX1-1268-PR
QUANTITY: 4 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

BROWN PURSE -FLOOR OF ROOM- P#18 16RIX1-1269-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

ROSE/WHITE I-PHONE W/ CASE P#19 16RIX1-1270-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

MISC, ITEMS FROM FLOOR ROOM- P#21 16RIX1-1271-PR

QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL Maludes b 0+ |e?
DATE: 04/29/2016

I-PAD ON DESK P#22 . 16RIX1-1272-PR
QUANTITY: 1 . VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

SUSPECTED DRUGS/PACKAGING ON DESK P#23 16RIX1-1273-PR .
QUANTITY: 4 VALUE:
SERIAL #: NOT AVAIL

DATE: 04/29/2016

BLACK PURSE ON DESK P#24 16RIX1-1274-PR
QUANTITY: 1 VALUE: .
SERIAL #: NOT AVAIL

DATE: 04/29/2016

STATUS

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

Evidence

Page: 5
11/29/2019

(Not Nibrs Reportable)

(Not

(Not

(Not

(Not

(Not

(Not

(Not

(Not

(Not

(Not

Nibrs

Nibrs

Nibrs

Nibrs

Nibrs

Nibrs

Nibrs

Nibrs

Nibrs.

Nibrs

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

Reportable)

 

RISP0023

 

 
Case 1:19-cv- -
19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 7 of 17 PagelD #: 581

 

 

 

 

 

 

 

Headquarters . Page: 6
Incident Report 11/29/2019

Incident #: 16RIX1-763-O0F

 
 
 

  

PROPERTY #

 
   

ey ese) oso oT)

37 BASEBALL HAT ON DESK PH25 16RIX1-1275-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

38 SNEAKERS FROM BETWEEN BEDS P#26 L6RIK1-1276-PR Evidence (Not Nibrs Reportable)
QUANTITY: 2 VALUE: :
SERIAL #: NOT AVAIL
DATE: 04/29/2016

39 WOMENS SANDLES ON FLOOR~ PH27 L6RIX1-1277-PR Evidence (Not Nibrs Reportable)
QUANTITY: 2 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

AO BLACK JACKET W/ DESIGN ON CHAIR- P#28 16RIX1-1278-PR Evidence (Not Nibrs Repoxtable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

41 SOCKS ON HEATER- pH29 LG6RIX1-1279-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

42 GATORADE BOTTLE ENTRYWAY TABLE -P#30 L6RIX1-1280-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

43 GATORADE BOTTLE NGHISTND BETWN BEDS~P#31 L6RIX1-1281-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: :
SERIAL #: NOT AVAIL
DATE: 04/29/2016

44 PIECE OF PLASTIC NEAR NORTH BED~ PH32 L6RIX1-1282~-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

45 SUSPECTED TOOTH CARPET INSIDE DRWY— p#33 16RIX1-1283-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: :
SERIAL #: NOT AVAIL

DATE: 04/29/2016

A6 ROSE/WHITE IPHONE P#20 16RTX1-1284-PR Evidence (Not Nibrs Reportable),
QUANTITY: 1 . VALUE: :

SERTAL #: NOT AVAIL
DATE: 04/29/2016

47 BLACK COOLPAD - TOP CTR CONSOLE 16RIX1-1288-PR Seized (Not Previously Stolen)
QUANTITY: 1 VALUE: $100.00
SERIAL #: NOT AVAIL
, DATE: 04/29/2016

 

 

RISP0024

 
Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 8 of 17 PagelD #: 582

 

# OTHER PROPERTIES PROPERTY # STATUS

48 GLD/WHT IPHONE 6S+ BLK CASH FROM VEHICLE 16RIX1-1289-PR
QUANTITY: 1 ‘
SERIAL #: NOT AVAIL

Seized (Not Previously Stolen)
VALUE: $500.00
DATE: 04/29/2016

49 BLACK HUAWEI CELLPHONE REAR OF MERCEDES 16RIX1-1290-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: : :
SERIAL #: NOT AVAIL
DATE: 04/29/2016
50

VARIOUS BAGS FROM CASH SEIZURE - GLV BOX 16RIX1-1291-PR
QUANTITY: 3

VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016

a 51 ASSORTED US CURRENCY - GLOVE BOX
QUANTITY: 1

Evidence (Not Nibrs Reportable)

16RIX1-1292-PR Seized (Not Previously Stolen)
. . VALUE: $23,040.00
SERIAL #: NOT AVAT
' DATE: 04/29/2016
OWNER: FERREIRA, RICHARD
52. BLK MOTOROLA CELL/CASE - LNDRY BAG CAR 16RIX1-1293-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016
53 BLK LG CELL - CLEAR BAG IN TRUNK : 16RIX1-1294~PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL .
DATE: 04/29/2016
. 54 BLK LG CELL NO BACKING - CLEAR BAG TRUNK 16RIX1-1295-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 04/29/2016
55 BLK COOLPAD CRCK SCREEN ~ CLEAR BAG TRNK 16RIX1-1296-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE!
SERIAL #: NOT AVAIL
DATE: 04/29/2016
56 WHIT/SLV IPHONE 6+ SLV CASE-CLR BAG TRUNK L6RIX1~1297-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: :
SERIAL #: NOT AVAIL ,
DATE: 04/29/2016
57 BLK IPAD GLD CASE-CLEAR BAG IN TRUNK 16RIX1-1298-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL :
DATE: 04/29/2016
58 SCRIP BTL-26 PINK PILLS- CTR CONSOLE 1I6RIX1-1299-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: ,
SERIAL #: NOT AVAIL
DATE: 05/02/2016

 

 

RISP0025

Headquarters Page:
Incident Report 11/29/2019
Incident #: 16RIX1-763-OF

 

 
Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 9 of 17 PagelD #: 583

Headquarters Page: 8
Incident Report 11/29/2019

Incident #: 16RIX1-763-OF

  

OMe oy. wees ce) po uN eT) Paley ue ae STATUS

59 ASSORTED FREE STNDNG CASH WITHIN VEHICLE 16RIX1-1300-PR Evidence (Not Nibrs Reportable)
QUANTITY: 6 VALUE: $25.00
SERIAL #: NOT AVAIL
DATE: 05/02/2016

60 TOUCH DNA STEERING WHEEL-~MERCEDES 16RIX1-1302-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 . VALUE: ,
SERIAL #: NOT AVAIL
DATE: 05/02/2016

61 TOUCH DNA SHIFTER - MERCEDES
QUANTITY: 1 ‘
SERIAL #: NOT AVAIL

DATE: 05/02/2016

16RIX1-1303-PR Evidence (Not Nibrs , Reportable)
VALUE: : : :

62 MOUNTAIN DEW BTL - FRONT PASS SEAT LG6RIX1-1304-PR Seized (Not Previously Stolen)
QUANTITY: 1 VALUE: $0.00 .-
SERIAL #: NOT AVAIL
DATE: 05/02/2016

63 RED BULL CAN - FRNT PASS CUP HOLDER LE6RIX1-1305-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/02/2016

64 COUNTERFEIT §20 BILL 16RIX1~1306-PR Seized (Not Previously Stolen)
QUANTITY: 1 VALUE: $0.00
SERIAL #: NOT AVAIL
DATE: 05/02/2016

OWNER: SILVA, ISABELA :
65 ASSORTED US CURRENCY“GUESS PURSE TRUNK 16RIX1-1307-PR Evidence (Not Nibrs Reportable)

QUANTITY: 1 VALUE: $2,210.00
SERIAL #: NOT AVATL
DATE: 05/02/2016

66 GUESS PURSE FROM TRUNK 16RIX1-1308-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/02/2016

67 MA LIC FROM GUESS PURSE ~ C FLINT 16RIX1-1309-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/02/2016 .

68 $699.27 RECOVERED FR BLACK PURSE:1274-PR 16RIX1-1310-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: $699.27 ,
SERIAL #: NOT AVAIL
DATE: 05/02/2016

69 TOUCH DNA SWAB-45 CAL CASING FR 1252-PR 16RIX1L~1311-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: :
SERIAL #: NOT AVAIL

DATE: 05/02/2016

 

 

RISP0026
Case 1:19-cv- -
7 19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 10 of 17 PagelD #: 584

 

 

 

 

Headquarters Page: 9
Incident Report 11/29/2019

Incident #: 16RIX1-763-OF

 
  
  

   

 
 

PROPERTY #

 
 

OTHER PROPERTIES

70 TOUCH DNA SWAB-45 CALCASING FR 1254-P: L6RIX1-1312-PR Evidence (Not Nibrs Reportable)

QUANTITY: 1 VALUE: . .
SERIAL #: NOT AVAIL
DATE: 05/02/2016

71. SWAB OF RED BROWN STAIN FROM 1254-PR LERIXL-1313-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: “0
SERIAL #: NOT AVAIL
DATE: 05/02/2016

72 BLACK USB DRIVE- DOT FOOTAGE RTE 146/116 L6RIX1~1315-PR Seized (Not Previously Stolen)
QUANTITY: 1. VALUE: $1.00
SERIAL #: NOT AVAIL :
DATE: 05/03/2016

b 73 3 $1 BILLS RECOVERED FROM 1269-PR “16RIX1L-1316-PR Evidence (Not Nibrs Reportable)
QUANTITY: 3 VALUE: $3.00
SERIAL #: NOT AVAIL

DATE: 05/03/2016

74 SET OF KEYS FROM 1271-PR 16RIX1-1317-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: .
SERIAL #: NOT AVAIL
DATE: 05/03/2016,

75 MA LICENSE FROM 1269-PR- ISABELA SILVA 16RIX1-1318-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: :
SERIAL #: NOT AVAIL
DATE: 05/03/2016

76 TOUCH DNA SWAB OF EXT DOOR HANDLE RM 318 16RIX1-1322-PR Evidence (Not Nibrs Reportable)
QUANTITY: i . VALUE: ,
SERIAL #: NOT AVATL
DATE: (04/29/2016

77 CUTTING STAIN #1 °1248-PR © L6RIX1-1324-PR Evidence (Not Nibrs Reportable)
’ QUANTITY: 1 ; VALUE:
SERIAL #:; NOT AVATL
DATE: 05/03/2016

78 CUTTING STAIN #2 1248-PR L6RIX1-1325-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE: ,
SERTAL #: NOT AVAIL
DATE: 05/03/2016

79 CUTTING OF SHOELACE FROM 1250-PR 16RIX1-1326-PR - Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/03/2016

80 SWAB OF SUSPECTED BLOOD FROM 1251-PR 16RIX1-1327-PR Evidence (Not Nibrs Reportable)
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/03/2016

 

 

RISP0027

 

 
Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 11 of 17 PagelD #: 585

 

83

84

85

86

 

QUANTITY:
SERIAL #!
DATE:

Headquarters
Incident Report

Incident #: 16RIX1-763-OF

4
NOT AVATL
05/05/2016

81 LATENT LIFT CARD EXT DOOR HAND RM 318 16RIX1-1336-PR
QUANTITY: 1 VALUE:
SERIAL #: NOT AVAIL
DATE: 05/05/2016
82 “LATENT PRINT LIFTS FROM MERCEDES 16RIX1-1337-PR

VALUE:

SURVEILLANCE FOOTAGE COURTYARD HOTEL
"VALUE:

QUANTITY:
SERIAL #:
DATE:

1
NOT AVAIL
05/06/2016

16RIX1-1358-PR

STANLEY SCREW DRIVER - FRONT DRIV SIDE 16RIX1-1363-PR

QUANTITY:
SERIAL #:
DATE:

1
NOT AVAIL
05/09/2016

VALUE:

ROSE COLORED I PHONE 6S PLUS, A1687

QUANTITY:
SERIAL #:
DATE:
OWNER :

1

FCC ID: BCG-E2944A
05/10/2016

HARPER, GERRON ALAN

VALUE >

ITEMS FROM HAMPTON INN WESTPORT

QUANTITY:
SERIAL #:
DATE:

1
NOT AVAIL
06/17/2016

VALUE:

$0.00

16RIX1-1393-PR
$500.00

16RIX1-1967-PR

Page: 10
11/29/2019

# OTHER PROPERTIES PROPERTY # STATUS

Evidence (Not Nibrs Reportable)

Evidence (Not Nibrs Reportable)
Evidence (Not Nibrs Reportable) ©
Seized (Not Previously Stolen)
Seized (Not Previously stolen)

Held for Safe Keeping

 

RISP0028

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

oO
0 ' ,
wo
a
Io
oO
1©
a - 8
a -?
— 4 -
oO .
co Ao.” we . ote re ES See ee Nae eT ET SE ato
BN] LGR] , TCE Tt Tr): —T TF “TO 7] Hariaid Ghske nuse7s
op Ae TTT tt ae
Bab Hope | | ti. .
as al \S) TRE -
xt 5 &y Pho f , % De Not Use For
Ri : si8] HAT . . Pre-encoded Items
— r - ft .
7 Je rls :
> 1. oO -- |. ? TOTAL
: a I™ “we
Osha 1 ta S ITEMS
3 x ne = a Sa eS Bans a ee eae eae KP eras
= Qn<
ny a -
wv
%: gs TT N :
oe Ele rc e | _DoNotUseFor |
5 y 3 yet Pre-encodedItems = -
f o a Ih . 4 .
- be tans i ad 2 Le »
| EE 7 oo = . me my
f wo -|, oh, 1) ES TOTAL
° \ al {~|~\ TEMs :
. ul az Hyon.
% Qj |> i, aa ra _RECENES “FOR DEPOST SUB.
q m3 | cans JECT TO THE FAOVISIONS OF
q 2 2? la X Bec
a 63 win 5 a LECTION AGREEMENT GEFOSTS *
= ee 2 ~ MAY NOT BE AVAILABLE FOR
a: Sb a £ 5 w HUMEDIATE WITHDRAWAL.
5 é < < GO) Gloialaiejwiciriwlaia|/sia|eis|eis|[siel|eiaisiniais|siaiais oo
a

 

PLEASE BE SURE THAT ALL ITEMS ARE PROPERLY: ENDORSED, LUST EACH CHECK SEPARATELY.

q

 

 

GENERALFUND - Bankof America
STATE POLICE ° ..
LOC. #2070 -

Case 1:19-cy-00200-JJM-PAS Document 41

*

RISP0002
 

 

 

 

 

 

        

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

  

ht ~
oO
Ww
tf
Qevee: Se =
oh Ser
OILS
on
SSE] | —
} ig OK Do Not Use For
o 3. , Pre-encoded Items
t “| a . ™
e4ts| By 8|| | lg “) em
x| > a 35 ms ITEMS
© as 4 Al i> be -—
= i oO 38 : — CHECKS AND OTHER ITEMS ANE
ao Z| ./2 “ : aa TEEN fo Ror te
a a THE UNIFORM = COMMERCIAL
oO gs = a c = oO CODE DR ANY APPLICABLE COL-
a 8 4 pu Sis, Ti ae be L Bat Nat GE AVATAR PR
Wseege B Olli. eleiwlei<luied. an] DGGE bh i O90: StS jo Sagouste wirrionawat,-
Nee ae ee : _ lo i= rs
SR SaaS ,
Se N 5 Sosa
toy > fale
ON JE
Gey 27191
Bele Fok
LL be faery pe
WS
she || BARS Not Use For
4, RS] E Ne 5 wy Pre-encoded Ttems
tye ~~] t
wt my 2 Pr . ~
c~ TX) wi ; a8 nO TOTAL
s B&B E>} Olle) [38 ~
a @ e - 3 : au) voy ITEMS
BP yg | [eels | - Ly RES 10 gre as ape
‘OH 8 so # &/ S| w He Gules POON
IQa.8 &# z SoG} iw]. i ’ 7 EBELRR ANY APPLICABLE Cot.
. : <ieisicieloit{zisteizieielnisleig I a oG0e, i O03 /216 | go Mlatte Be NALRE POR”
. ND : accounc PECPER coset err
tee ankofAmerica >; mmm lm
1 - . . -
: aes eo a Ti . ~
Se ORAL 2 Actes
Ba | (Babs Qi
I
g |
o.
S m . PAPCCSNGHBLSCLTSFSaF9 ||
> a “
2
o i
t
A + !
oO S ‘
O moe .
we if “rm

RISP0003
Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 14 of 17 PagelD #: 588

Certified Return Receipt Requested Mail Service
No. 7017 0660 0000 4570 8775

April 2, 2020

Dept. of Correction
Attn: General Counsel
Legal Division
50 Maple Street, Suite-3
Milford, Massachusetts 01757

RE: Protective Order Issued From
U.S. District Court, (USDC),
Rhode Island, To Secure, And
Store Dept. of Correction
Telephone Calls Of Nicole Burbe,
508-419-8581, Between The Dates
Of March 1, 2019 and April 30,
2019, With Inmate Richard Ferreira

Dear General Counsel:

The USDC in Rhode Island, 62.2 miles from Souza-Barenowski
Correctional Center, (SBCC), within. jurisdiction of 100 miles of
USDC, has issued a Protective Order for all phone calls between
Inmate Richard Ferreira, W110543, and Nicole Burbe, 508-419-8581,
that occurred between March 1, 2019 and April 30, 2019. Please
secure these telephone calls, and do not destroy them.

Thank you for your time in this matter. If you have any
questions, please contact the USDC. Should you decide not to follow
this Court Order, please feel free to notify me of that fact. Again,
thank you for your time in this matter.

Respectfully submitted,
—

   

cc: Steve Kenneway, Superintendent,
SBCC
Internal Perimeter Security,
Lt. Roy, SBCC

P.O. Box-8000
Shirley, MA. 01464 V uspc, Rhode Island, Barbara
Barletta, Case Manager,
401-752-7202

 
BSE Pi dPiQvoPRABGetsMngAS Document 41-1 Filed 04/14/20 Page 15 of 17 Padeage#: dso

Orders on Motions
1:19-cv-00200-JJM-PAS Ferreira v. Town of Lincoln et al

U.S. District Court

District of Rhode Island

Notice of Electronic Filing

The following transaction was entered on 3/23/2020 at 8:31 AM EDT and filed on 3/23/2020

 

Case Name: Ferreira v. Town of Lincoln et al
Case Number: 1:19-cv-00200-JIM-PAS
Filer:

Document Number: No document attached

Docket Text:

TEXT ORDER: The Plaintiff's [31] Motion for Protective Order is GRANTED AS
UNOPPOSED - So Ordered by Chief Judge John J. McConnell, Jr. on 3/23/2020.
(Barletta, Barbara)

1:19-cv-00200-JIM-PAS Notice has been electronically mailed to:

Chrisanne E. Wyrzykowski cwyrzykowski@riag.ri.gov, kragosta@riag.ri.gov

Justin J. Sullivan jjsullivan@riag.ri.gov, ccole@riag.ri.gov

Mare DeSisto marc@desistolaw.com, jill@desistolaw.com, kasey@desistolaw.com
Patrick K. Burns pburns@desistolaw.com, jill@desistolaw.com, kasey@desistolaw.com
1:19-cv-00200-JJM-PAS Notice has been delivered by other means to:

Richard Ferreira

W110543

PO Box 8000
Shirley, MA 01464

https://ecf.rid.circ1.dcn/cgi-bin/Dispatch.p1?3859989423493 | 3/23/2020
Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 16 of 17 PagelD #: 590

RICHARD FERREIRA

‘Plaintiff,
Vv.

TOWN OF LI
Defendants

‘

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

Civil Docket No:
1:19-cv-00200-JIJIM-PAS

Pra se PLAINTIFF'S MOTION FOR A PROTECTIVE

ORDER OF A RECORDED PRISON TELEPHONE
CALL BETWEEN THE PLAINTIFF AND THE
DEFENDANT DETECTIVE GORMAN WHO ADMITTED
THE RHODE ISLAND STATE POLICE (CRISP)
‘TOOK THE MONEY..."

F.R.Civ.P. Rule 26(c)

NCOLN, Et al.

 

Comes now

moves this

the Plaintiff, Richard Ferreira, (Ferreira), Pro se, who

United States District Court, (USDC), to issue the

following Protective Order:

"To the Massachusetts Department Of Correction, (DOC)
regarding Richard Ferreira, Inmate Convict Number
W110543, the DOC will within 10 working days of this
ORDER, take the following action: (1). identify the.
‘telephone 508-419-8581, belonging to Nicole Burbe,

a person that Richard Ferreira frequently calls; (2). .
the DOC will at cost to Richard Ferreira, make two
identical copies of all telephone calls between

Richard Ferreira, and Nicole Burbe, between March

1, 2019 until April30, 2019; (3). one copy of the
recordsing will be given to Richard Ferreira, so he

may listen to the recordings, and plan his strategy

in this case, and the DOC will allow him tg: listen to
this copy of the telephone conversations; (4). the

DOG will at cost to Richard Ferreira, take the second
copy of the telephone conversations of Richard Ferreira,
and Nicole Burbe, from March 1, 2019 to April 31, 2019,
and SEAL that second taped recording of conversations,
in accordance with the Federal Rules of Civil Procedure,
and serve that second taped recording to the United States

 

 
Case 1:19-cv-00200-JJM-PAS Document 41-1 Filed 04/14/20 Page 17 of 17 PagelD #: 591

2

District Court, District of Rhode Island, ATTN:
Clerk, Chief Judge John F. McConnell, Jr., 1
Exchange Terrace, Providence, Rhode Island, 02903."

As grounds to allow this unusual Motion, Ferreira, would offer the
attached Affidavit, inclusive of 912, at Exhibit-2, which details
the reason for this unusual request. The local Lincoln Police Dept.,

(LPD), directly implicated the Rhode Island State Police in the

missing $67,000.00 from the SUV of Perreiraz!

Baséd on the foregoing contents and information, it is prayed that

this Motion be allowed, at cost to Richard Ferreira.

Respectfully submitted, January VE 2020

<—
———

ee

Richard Ferreira

Pro se Incarcerated
P.O. Box-8000
Shirley, MA. 01464

 

i/This is a situation where the local police, the LPD, are pointing the finger

at the RISP. Anyway that the USDC looks at this matter, this telephone admission

‘by Detective (Defendant) Gorman, is not only best evidence of where the $67,000.00
went; but who took it, and was last seen with it. This is evidence that needs. to

be preserved, and since Ferreira, has the responsibility to move this case forward.
He is requesting the Protective Order issue as written above. So far, all Defendants,
and Defense Counsel have been non-cooperative in this matter ... and that could
easily be explained, because they don't want to have to point the finger at the

RISP.

 
